UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1449



DOMINGAS TOMBUELA,

                                                         Petitioner,

          versus


MICHAEL B. MUKASEY, Attorney General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-344-747)


Submitted:   November 30, 2007            Decided:   January 8, 2008


Before NIEMEYER and KING, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Ana T. Jacobs, ANA T. JACOBS & ASSOCIATES, P.C., Washington, D.C.,
for Petitioner. Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, Song E. Park, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Domingas Mario Tombuela, a native and citizen of Angola,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying her applications for asylum, withholding

from removal and withholding under the Convention Against Torture

(“CAT”). Tombuela claims substantial evidence does not support the

Board’s decision denying withholding from removal or withholding

under the CAT.*   She further claims the Board failed to consider

relevant evidence, resulting in the denial of due process. We deny

the petition for review.

          To be eligible for withholding of removal, an alien must

show a clear probability that her “life or freedom would be

threatened” on a protected ground if she were to be removed to her

native country.   8 U.S.C. § 1231(b)(3)(A) (2000); see Camara v.

Ashcroft, 378 F.3d 361, 370 (4th Cir. 2004). A “clear probability”

means it is more likely than not that the alien would be subject to

persecution.   INS v. Stevic, 467 U.S. 407, 429-30 (1984).    “The

burden of proof is on the applicant for withholding of removal

. . . to establish that his or her life or freedom would be

threatened in the proposed country of removal on account of race,

religion, nationality, membership in a particular social group, or

political opinion.”   8 C.F.R. § 1208.16(b) (2007).   A showing of



     *
      Tombuela does not challenge the Board’s decision that her
asylum application was untimely.

                              - 2 -
such a threat in the past creates a rebuttable presumption that the

threat would recur upon removal.                  8 C.F.R. § 1208.16(b)(1)(I);

Camara, 378 F.3d at 370.            Withholding of removal is mandatory if

the alien satisfies the standard of proof. INS v. Aguirre-Aguirre,

526 U.S. 415, 419 (1999).               Factual findings by the Board or the

immigration judge “are conclusive unless any reasonable adjudicator

would    be    compelled   to   conclude       to   the   contrary.”         8   U.S.C.

§ 1252(b)(4)(B) (2000).         The Board’s decision denying withholding

of removal is conclusive if supported by substantial evidence on

the record considered as a whole.              INS v. Elias-Zacarias, 502 U.S.

478, 481 (1992).

               We find the Board’s decision is supported by substantial

evidence.       We further find the record does not compel a different

result with respect to the Board’s finding that Tombuela failed to

show past persecution based on a protected ground.                      We also find

her due process challenge is without merit.

               In   addition,      we    are   precluded    from       reviewing     her

challenge to the denial of relief under the CAT because she did not

raise this claim on appeal to the Board.                  Asika v. Ashcroft, 362

F.3d 264, 267 n.3 (4th Cir. 2004).                  We further find Tombuela’s

claim that she was entitled to humanitarian relief even if she

failed    to    show   that   it    is    likely    she    will   be    a   victim    of

persecution is without merit.             See Bucur v. INS, 109 F.3d 399, 405

(7th Cir. 1997).


                                          - 3 -
          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 4 -